 68DECISIONSOF NATIONALLABOR RELATIONS BOARDEskaton Sunrise CommuntiyandHospitalWorkersUnion,affiliated with Service Employees Inter-national Union Local22, AFL-CIO. Cases 20-CA-18633 and 20-RC-1569105 March 1986DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND JOHANSENOn 15 July 1985 Administrative Law Judge Mi-chaelD. Stevenson issued the attached decision.The Respondent filed exceptionsand asupportingbrief, and the General Counsel filed an answeringbrief.'The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings,2 andconclusions3 but not to adopt the recommendedOrder.The judge found that the Respondent committednumerousviolations of Section 8(a)(1), includingthreats of loss of employment, threats of discrimi-nation asto shift assignment, and surveillance andinterrogations of employees by supervisors.4The judge further found that the Respondentviolated Section 8(a)(3) and (1) of the Act by offer-ing certain employees the choice of transfers or ter-mination,by refusing to rehire employees, and bydiscriminating in shift assignments. These violationsoccurred after the filing of the representation peti-tion and continued throughout the critical periodand following the election.5We concur with the judge's finding that theGeneral Counsel make a prima facie case that theRespondent violated Section 8(a)(3) of the Act.iThe General Counsel has moved the Board to correct the spelling ofemployee Galvan's name and to correct the designation of the Union asLocal22 in the decision;and to correct the spelling of Supervisor VanSanten's name in the transcriptWe grant the motions.We note that the judge inadvertently referred to employee Zettie Pip-kinsDavis as employee White2 The Respondent has excepted to some of the judge's credibility find-ingsTheBoard's establishedpolicyisnot to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsaThe judge relied onAsociacionHospital del Maestro,272 NLRB 853(1984), in his decision Chairman Dotson finds it unnecessary to rely onthis case4 In the absence of exceptions, we adopt, pro forma, the 8(a)(l) viola-tions found by the judge as well as the judge's failure to find certain8(a)(1) violations.5The results of the election, held on 12 January 1984, were 15 votesfor the Union, 21 against, with 6 nondeterminative challenged ballotsThe General Counsel demonstrated that unionanimus,as exemplified by the statements of threesupervisors,was a"motivatingor substantialfactor" in the transfers and terminations of theemployees, the refusal to rehire employees, and inthe discrimination regarding shift assignments.Wealso agreewith the judge that the Respondent didnot carry its burden by showing that these actionswould have been taken even in the absence of pro-tected activity.With respect to the representation issues, thejudgesustainedthree of the Union's objections tothe election and he recommended that a secondelection be directed.We concur.We thereforeagreewith the judge's ultimatefindings and conclusions. However, we have modi-fied the Conclusions of Law, the remedy, the rec-ommended Order, and the notice to employees toconform more precisely to our findings. In addi-tion,we have included in our remedy the standardreinstatement remedy for employees Somerville,Majestic,McGovern, Davis, and Humphrey.7CONCLUSIONS OF LAW1.EskatonSunriseCommunity is an employerwithin themeaningof Section 2(2) of the Act andisengagedin commerce within the meaning ofSection 2(6) and (7) of the Act.2.HospitalWorkers Union, affiliated with Serv-iceEmployees InternationalUnionLocal 22,AFL-CIO is a labor organization within the mean-ing of Section 2(5) of the Act.3.At all times material to this case, the Respond-ent's employees Phyllis Van Santen, Judy Axley,Lee Browning, and Michael Fitz were statutory su-pervisors, but Helen Green was not.4.By engaging in the following conduct, the Re-spondent violated Section 8(a)(1) of the Act:(a) Supervisor Van Santen threatened employeeswith loss of employment if they supported theUnion.(b) Supervisor Van Santen threatened employeeLisch with discharge if she wore a union button.(c) Supervisor Van Santen threatened employeeswith physical harm if they continued their unionactivities.(d)SupervisorVan Santen told employeeGalvan that she would not be assigned a day shiftand told employee Lisch that she would not be as-6WrightLine,251NLRB1083,(1980), enfd on other grounds 662F2d 899 (1stCir 1981),cert. denied455 U.S989 (1982), approved inNLRBY.TransportationManagementCorp,462 U S 393 (1983)'The judge found that the Respondent violated Sec.8(a)(3) of the Actwith regard to these employees,but inadvertently neglected to recom-mend the standard reinstatement remedy279 NLRB No. 12 ESKATON SUNRISE COMMUNITYsigned a full-time shift because of their union ac-tivities.(e) Supervisor Van Santen told employees thatthey would not receive their paychecks unless theyvoted "no" in the union election.(1)SupervisorAxley threatened employeeGalvan with loss of employment because she en-gaged in union activities.(g) Supervisor Axley created an impression ofsurveillanceand asked employees if they hadsigned union authorization cards.(h) Supervisor Browning interrogated employeesby asking them how they intended to vote in theunion election.5.By engaging in the following conduct, Re-spondent violated Section 8(a)(3) of the Act:(a) Supervisor Fitz offered the choice of a trans-fer or termination to employees McGovern, Som-erville,Davis, Humphrey, and Majestic because oftheir union activities.(b) Supervisor Fitz refused to reemploy formeremployeesMcGovern and Humphrey because oftheir union activities.(c) Supervisor Fitz refused to grant a full-timeshift assignment to employee Lisch and a day-shiftassignment to employee Galvan because of theirunion activities.6.The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the Act.7.The Employer engaged in conduct which af-fected the results of the election conducted on 12January 1984, in Case 20-RC-15691, and a secondelection is warranted.8.The allegations contained in paragraphs 8(a)and 9(a) of the amended complaint are dismissed,along with any remaining allegations not specifical-ly sustained.AMENDED REMEDYHaving found that the Respondent has engagedin and is engaging in unfair labor practices withinthe meaning of Section 8(a)(3) and (1) of the Actwe shall order it to cease and desist and take af-firmative action which is necessary to effectuatethe policies of the Act.Having found that the Respondent unlawfully of-fered the choice of a transfer or termination to em-ployees Linda Somerville, James Majestic, SusanBroyles McGovern, Zettie Pipkins Davis, and JerriHumphrey, refused to reemploy McGovern andHumphrey and refused to assign Joanna Galvan toa day shift and Theresa Lisch to a full-time shift,we shall order the Respondent to cease and desistfrom such conduct and to post the appropriatenotice.We shall order the Respondent to offer69Somerville,Majestic,McGovern, Davis, and Hum-phrey immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, to sub-stantially equivalent positions without prejudice totheir seniority or other rights and privileges previ-ously enjoyed and to remove any reference to theirterminations from their files.We shall also orderthe Respondent to offer a day-shift assignment toGalvan.8 Finally, we shall order the Respondent tomakewhole Somerville,Majestic,McGovern,Davis, Humphrey, Galvan, and Lisch for any lossof earnings or benefits they may have sustained asa result of the Respondent's unlawful conduct. Theloss of earnings and benefits incurred by the discri-minatees shall be determined as prescribed inF.W.WoolworthCo., 90 NLRB 289 (1950), and awardedwith interest as computed inFlorida Steel Corp.,231 NLRB 651 (1977).ORDERThe National Labor Relations Board orders thattheRespondent,EskatonSunriseCommunity,Citrus Heights, California, its officers, agents, suc-cessors, and assigns, shall1.Cease and desist from(a)Threatening employees with the loss of em-ployment if they support the Union.(b) Threatening employees with discharge if theywear a union button.(c) Threatening employees with physical harm ifthey continue their union activities.(d) Telling an employee that she would not beassigned a day shift and telling another employeethat she would not be assigned a full-time shift be-cause of the employees' union activities.(e)Telling employees that they would not re-ceive their paychecks unless they voted "no" in theunion election.(f)Threatening employees with loss of employ-ment if they engage in union activities.(g)Creating the impression that the employees'union activities are under surveillance.(h) Interrogating employees about how theyintend to vote in the union election.(i)Offering employees the choice between atransfer or termination because of their union ac-tivities.(j)Refusing to reemploy former employees be-cause of their union activities.(k)Refusingto assignemployees to day shiftsand to full-time shifts because of their union activi-ties.8At the hearing, Theresa Lisch testified that when Joanna Galvan re-signed from Eskaton Sunrise Community in April 1984, Lisch was as-signeda full-time shift 70DECISIONS OF NATIONAL LABOR RELATIONS BOARD(1) In any like or related manner interfering with,restraining,or coercing employees in the exerciseof the rights guaranteed them by Section 7 of theAct.2.Take the following affirmative action to effec-tuate the policies of the Act.(a)OfferSomerville,Majestic,McGovern,Davis, and Humphrey immediate and full reinstate-ment to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions,without prejudice to their seniority or any otherrights or privileges they previously enjoyed.(b) Offer Galvan a day-shift assignment.(c)Make Somerville,Majestic,McGovern,Davis, and Humphrey, Galvan, and Lisch wholefor any loss of earnings and other benefits sufferedas a resultof thediscrimination against them, in themanner set forth in the remedy section of the deci-sion.(d) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing,allpayroll records, social security paymentrecords, timecards,personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(e)Remove from its files any reference to theunlawful discharges and notify the employees inwriting that this has been done and that the dis-charges will not be used against them in any way.(f)Post at its facility in Citrus Heights, Califor-nia, copies of the attached notice marked "Appen-dix."9 Copies of the notice, on forms provided bythe Regional Director for Region 20, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any othermaterial.(g)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.IT IS FURTHER ORDERED that the allegations inparagraphs 8(a) and 9(a) of the amended complaintare dismissed,alongwithany remaining allegationsnot specifically sustained.IT IS FURTHER ORDERED that the election con-ducted in Case 20-RC-15691 is set aside and that9 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "Case 20-RC-15691 is severed and remanded to theRegional Director for Region 20 for the purpose ofconducting a second election at such time as theRegional Director deems appropriate.[Direction of Second Election omitted from pub-lication.]APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT threaten employees with loss ofemployment if they support the Union.WE WILL NOT threaten employees with dis-charge if they wear union buttons.WE WILL NOT threaten employees with physicalharm if they continue their union activities.WE WILL NOT discriminate in the assignment ofday shifts and full-time shifts due to employees'union activities.WE WILL NOT tell employees that they will notreceive their paychecks unless they vote "no" inthe union election.WE WILL NOT threaten employees with loss ofemployment if they engage in union activities.WE WILL NOT create the impression that the em-ployees' union activities are under surveillance.WE WILL NOT interrogate employees about howthey intend to vote in the union election.WE WILL NOT offer employees the choice be-tween a transfer or termination because of theirunion activities.WE WILL NOT refuse to reemploy former em-ployees because of their union activities.WE WILL NOT refuse to assign employees to dayshifts and to full-time shifts because of their unionactivities.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer- ESKATON SUNRISE COMMUNITYcise of the rights guaranteed you by Section 7 ofthe National Labor Relations Act.WE WILL NOT offer Linda Somerville, JamesMajestic, Susan Broyles McGovern, Zettie PipkinsDavis, and Jerri Humphreyimmediateand full re-instatement to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions,without prejudice to their seniority or any otherrights or privileges previously enjoyed.WE WILL NOT offer Joanna Galvan a day-shiftassignment.WE WILL make Somerville, Majestic, McGov-ern,Davis, Humphrey, Galvan, and Theresa Lischwhole for any loss of earnings and other benefitsresulting from discharges or discrimination againstthem in shift assignment,less any net earnings, plusinterest.WE WILL notify each of them that we have re-moved from our files any reference to their dis-charge and that the discharges will not be usedagainst them in any way.ESKATON SUNRISE COMMUNITYEugene Tom, Nancy Watson,andBoren Chertkov, Esqs.,for the General Counsel.N. Paul Shanley, Esq.,of Sacramento, California, for theRespondent.Paul D. Supton, Esq.,of San Francisco, California, forthe Charging Party.DECISIONSTATEMENT OF THE CASEMICHAEL D. STEVENSON, Administrative Law Judge.This case was tried beforeme at Sacramento,California,on 8 and 9May 1985,'pursuant to an amended com-plaint issuedby theRegionalDirector for the NationalLaborRelationsBoard for Region 20 on 1 February1985. In addition,on 15 April 1985, the Acting RegionalDirector ordered consolidatedcertain issues arising froma representation election inCase 20-RC-15691. Theamended complaint,based on chargesfiled on 12 Janu-ary 1984, 28 February 1984 (firstamended charge), and 2July 1984 (second amended charge), by Hospital Work-ers Union, affiliated with Service EmployeesInternation-alUnion Local 28, AFL-CIO (the Union),alleges thatEskaton Sunrise Community (Respondent),has engagedin certain violations of Section 8(a)(1) and (3) of the Na-tionalLabor Relations Act.The Union'srepresentationpetitionwas filed on 31October andsought a representation election among cer-tain of Respondent's care attendants,housekeeping, main-tenance,and kitchen employees. An election was heldpursuantto a Stipulation for Certification Upon ConsentElection on 12 January 1984. Objections to conduct af-fecting the outcome of the election were filed by the'All dates refer to 1983 unless otherwise indicated71Union on 16 January 1984. In addition, it appears fromthe tally of ballots that six votes were challenged, andthey are not sufficient in number to affect the outcomeof the election.Issues2(1)Whether atall times material,Respondent's presentemployee, Judith Axley, and former employee, HelenGreen, were statutory supervisors.(2)Whether Respondent, acting through one or moreof its statutory supervisors,, committed one or more ofthe following acts which interfered with, restrained, andcoerced employees in the exercise of their rightsguaran-teed to them by Section 7 of the Act:(a)Threatening employees with loss of employment ifthey supported the Union;(b)Threatening employees if they continued to wearunion buttons;(c)Threatening to withhold one-half of employee paychecks unless employees agreed to vote against theUnion.(d) Telling employees that they lost their jobs or that acertain employee would not receive a day-shift assign-ment, or that a certain other employee would not receivea full-time assignment, all due to union activities.(e)Creating in the minds of employees an impressionthatRespondent was engaging in surveillance of theirunion activities.(f) Interrogating employees how they planned to votein an approaching union election and with respect to em-ployee union activities generally.(g)Telling employees they wouldearnlessmoney ifthey selected the Union as their collective bargainingrepresentative.(h)Telling employees they could vote in the unionelection only if they voted against the Union.(i)Promising benefits to employees in order to dis-courage employee support for the Union.(j)Telling employees that Respondent would not bar-gain with the Union if it was selected as the employeebargaining representative.(3)Whether Respondent committed one or more ofthe following acts, thereby discriminatingagainst em-ployees in regard to the hire or tenure or terms or condi-tions of employment, and thereby discouraging member-ship in a labor organization in violation of Section 8(a)(3)of the Act:(a)Terminating three employees and thereafter refus-ing to reemploy two.(b) Transferring another employee to a nearby facilityowned by Respondent.2Before the hearing formally began, the General Counsel withdrewpars 14 and 15 of the complaint pertaining to a bargaining order remedyThis was done over the objection of the Union The General Counselcontinues to seek a new election and other appropriate remedies Further,at hearing,the General Counsel was permitted to amend the complaintover the objections of Respondent that the statute of limitations barredthe amendment However, because Respondent failed to raise the issue initsbrief, I find that any issue regarding the limitation period has beenabandoned 72DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Transferring another employee to a different de-partment within the Sunrise facility and thereafter notcalling himto work.(d) Refusing to assign an employee to full-time work.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefs,which have been carefully considered, were filed onbehalf of the General Counseland Respondent.On the entire record in thecase,and from my observa-tion of the witnesses and their demeanor, I make the fol-lowingFINDINGS OF FACTI.RESPONDENT'S BUSINESSRespondent admits it is a California corporation oper-ating a nursinghome in Citrus Heights, California, andfurther admits that its annual gross volume of businessexceeds $100,000 and that during the same period it pur-chased and received products, goods, and materialsvalued in excess of $5000 which originated from sourcesoutside the State of California. Accordingly, it admits,and I find, that it is a health care institution within themeaning ofSection 2(14) of th Act and engaged in com-merce and in an industry affecting commerce within themeaningof Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDRespondent admits,and I find, that Hospital WorkersUnion, affiliatedwith Service Employees InternationalUnion,Local 28, AFL-CIO is a labororganizationwithin the meaningof Section 2(5) of the Act.3III.THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsRespondent owns and manages several nursing homefacilitiesin the Northern Californiaarea.These facilitiesare classified according to the type of care required bythe patients:(1)SkilledNursingFacility (SNF), or sometimescalled convalescent care facility, contains patients requir-ing the highest level of care. These patients are severlydisabled due to age, injury, disease, or a combinationthese.One of Respondent's properties in this category isEskaton Manzanita Manor (Manzanita) located about 3miles from Eskaton Sunrise Community (Sunrise).(2) Intermediate Care Facility (ICF) contains patientsrequiring less care than the SNF, but who still requiregenerally close attention.Thismay require assistancewith personal hygeine, with bowel and bladder function,with mobility such as wheelchairs, and with preparationand, in some cases, administration of medication andfood, and with laundry and room cleanup services. Oneof Respondent's properties in this category is "C" hall ofSunrise converted to ICF in early 1984 and containing40 beds.s In its answer,Respondent denies this allegationHowever, at thehearing,Respondent stipulatedto the Union's labor organization status(3)Board and Care Facility-Prior to 1984, Sunrisewas divided into two areas: On one side were apartmentsfor persons who could attend to most of their own dailyneeds. One meal was provided in a dining hall unless theperson was sick, in which case the meal would be deliv-ered to the person's apartment.The other side of the facility was called residential anditwas in turn divided into A, B, and C halls. These resi-dents required certain minimum assistance on a dailybasis.For example, if the person took a shower, an atten-dent would monitor the activity to ensure safety. Alsofood and housekeeping services were provided. Some as-sistancewith medication was also provided.During 1983 and 1984, Sunrise had approximately 180residents:A hall contained 31 rooms, B hall 21, and Chall 31.Most of these were double rooms, and a fewwere singles.Working in Sunrise prior to 1984 were sev-eral groups of employees such as personal care attend-ants,who assisted residents to meet their daily needssuch as bathing, taking medication, eating, and medicalemergencies. A staff of seven to eight attendants plus asupervisor was employed. In addition, other employeesworked in the housekeeping, maintenance, dietary, andadministration departments of the facility. The adminis-trator and highest ranking official at Sunrise was MichaelFitz, a witness at the hearing.Employed at Sunrise for approximately 5-1/2 years,Fitz had previously worked also as administrator forManzanita for approximately 13 months between No-vember 1978 and January 1980. Based on his experienceinworking there and his close working relationship withthe current administrator of Manzanita, Fitz was general-ly acquainted with that facility. It had 99 beds, with ahigher payscale and more skilled employees than Sunrisehad.As will be more clear below, the relationship betweenSunrise and Manzanita plays an important part in evluat-ing the facts of this case. For now, I turn to a series ofexhibitswhich set the background for the key events inthe case.The parties agreed that certain documents should beadmitted into evidence as joint exhibits. Although not ofequal importance, the documents reflect to a degreewhat is required within the State of California to converta board and care facility to a higher level, ICF. In thiscase, Respondent desired to convert only C hall in Sun-rise to ICF level of care.It appears that the first step in this long paper trail oc-curred on 5 October 1981, when Fitz filed with the Statea "Notice of Intent." In response, a state official sent himby returnmail a"Certificate of Need" application (Jt.Exh. 1). There followed various correspondence, appli-cations, and other documents, all culminating in a ICFlicense effective 7 March 1984 (Jt. Exh. 2-20).During the conversion process, Respondent's employ-ees began to circulate rumors regarding the pending con-version.Questions arose how they would be affected,particularlywith respect to their job tenure. In June1982, Fitz had a meeting with the personal care staff re-garding another matter. According to Joanna Galvin, awitness at the hearing, Supervisor Pat Whicker, along ESKATON SUNRISE COMMUNITYwithZettiePipkins (White),Linda Somerville, JerriHumphrey,Fitz, and Galvin herself attended this meet-ing.After the other matter had bene disposed of, Galvinasked Fitz if the rumors were true, that Respondent wasgoing to be converted to convalescent care. Fitz saidthata change was coming,but not that particularchange. One hallway would be turned into ICF, but thathe was not aware of the exact date due to the many staterequirements necessary to make the conversion.Fitz alsosaid that after the conversion occurred,all personal careattendants would be required to become certified nursingassistants (CNA) pursuant to state law. Fitz went on tosay that no one would lose his or her job or any hoursor pay. Althoughhe didnot yet know the details, Fitztold the women that a certification program would bestarted,either by sending them to a class or having aninstructor come there, and that the facility would pay forit.Galvin was one of three attendants who already pos-sessed the CNA, having receivedit in1979.The othertwo were Lois Andrus and Theresa Lisch, a witness atthe hearing.Essentiallythe CNA isearned by attendingstate-approved classes to learn procedures for dealingwith the various needs of patients in nursing care. Thedifference between what the personal care attendantswere already doing and what they would be expected toprove they could do in order to earn the CNA was notgreat.About 15 September Fitz held a second meeting re-garding the conversion. Among other matters discussedwas a change in plans from what had been stated in June1982.Fitz told Humphrey, Somerville,White, Andrus,and Supervisor Whicker that only two to three attend-antswould be kept and that whether a person had theCNA wasnot necessarily a determining factor Fitz alsostated that a class to train interested employees for CNAwould be starting in the next few days. Contrary to whatFitz had stated earlier,he also indicated that anyone de-siring to take the course would have to pay the cost her-self,but that Respondent was prepared to advance thefunds to anyone who asked, from that person's next pay-check. According to Fitz, he also stated at this Septem-ber meeting that in order to stay, a person would have tohave a CNA plus experience. I cannot credit this ac-count, because none of the other witnesses supported it.Other reasons stated below also make Fitz' testimony im-probable.4In discrediting Fitz on this point and finding he neversaid only those with the CNA plus experience couldexpect to stay,Ialsorely on the testimony of formerPersonal Care Supervisor Pat Whicker. Unlike the other4 I note a discrepancy between the testimony of Sue Broyles (McGov-ern) and the testimony of other witnesses who McGovern says werepresentMcGovernnamed Zettie Davis as being present but that personmakes no reference to the mid-September meeting in her testimony JerriHumphrey was also alleged to be present by McGovern and generallysupports the latter's account of the meeting on substantive issues Howev-er,contrary to McGovern, Humphrey recalls that Somerville was notpresentHumphrey seemed to recall the meeting well, in part because theday was her birthday In her testimony, Sommerville refers to a privatemeeting with Fitz in which he told her essentially the same informationthat was described by McGovern Andrus was also alleged to have beenpresent, but she did not testify73witnesses for the General Counsel, she never became in-volved with the Union and knew shortly after June 1982that she would not be kept on after the conversion toICF. Under state law, the supervisor of the personal carestaff had to be a licensed vocational nurse(LVN). Re-spondent opted to hire instead a registered nurse (RN),namedPhyllisVanSanten.Whicker leftRespondent'semployment about 14 November. Prior to her departure,Fitz offered to keep her on staff as a CNA, if she de-sired. She did not then have her CNA, but would havebeen able to earn this without difficulty as the othermembers of her staff did. Instead, she opted to leave be-cause it was not financially necessary for her to workand she did not desire to take one of the three CNA po-sitionswhich Fitz described in the mid-September meet-ing.She attended this meeting and recalls Fitz sayingthat only three attendants would be kept on. No mentionwas made of a requirementfor CNA,experience, or jobloss by anyone.Either shortly before or after this Septembermeeting,Whicker recalled a private meeting with Fitz in the Tat-ter's office. At this time, Fitz told her that because thefront office had desired to keep only three of her staff,he requested her recommendations of the "top of theline."Despite her loyalty to all the staff, Whicker recom-mended Galvin and Andrus-both then possessing theCNA, and McGovern, who did not, as being the best.Sometime before this meeting,Whicker had told FitzthatMcGovern lacked her CNA. To these three recom-mendations,Fitz responded by agreeing that those weregood choices. He asked her to assure the three in everypossible way that they would be retained.Between the June 1982 meeting and the mid-Septem-ber meeting, Fitz had changed his position in one otherway. He had originally stated that anyone not kept onwould received 90 days' notice. In the September meet-ing, this was changed to 30 days' notice. The possibilityof transferas vacanciesopened, either in-house or toManzanita,was referred to in bothmeetingsas viablepossibilities.Despite the conflicts referred to above, all agree ontwo major points. Up to this time, Fitz had not an-nounced the names of the three attendants to be kept,5and no union activities had begun.Galvin had not attended the mid-Septembermeeting,but heard of Fitz' announcement from coworkers thatsame day or the next day. On 16 September Fitz calledGalvin at her home to reiterate the information she hadalready heard, saying, "We'll be laying off all but threegirls."When Galvin asked whether Fitz was going tochoose those who already had the CNA, he respondedno, that he would choose them strictly on their abilityand the names would be announced later. Fitz concludedthat conversation by saying that he hoped Galvin wouldbe one of those to be kept.After receiving this information, Galvin began speak-ing to the other employees in her department, particular-ly to McGovern, with a view toward organizing a union5 If Fitz' testimonyhad been correctregarding the 15 September meet-ing, therewould havebeen no suspenseOnly threeof the personal carestaff had the CNAplus experience-Galvin, Andrus, and Lisch 74DECISIONSOF NATIONALLABOR RELATIONS BOARDfor the purpose of obtaining greater employee job securi-ty.Eventually in early October,a union organizer namedColeman spoke to Galvin and other employees in theformer's home. The union representative directly respon-sible for organizing Respondent's employees was Steph-anie Batey, a witness at hearing.The union organization-alactivitiesoccurred during October and November.These activities included soliciting employees to signunion authorization cards,attendance at various meet-ings,distribution of literature and union buttons, and thewearing of these buttons by several employees to workand during work (G.C. Exhs. 4a and b). Union literaturewas also posted on Respondent's bulletin boards.On or about 7 November, in the context of extensiveorganizing activities,Fitz held a meeting of the personalcare attendants to announce who would be staying. Allor most of the staff were wearing union buttons. Fitzstated that only employees who presently had the CNAwould be staying. In this category were Galvin, Andrus,and Lisch. With respect to a question relative to possibletransfers,Fitz replied that this was possible, subject toopenings.McGovern, who had begun her CNA classesin September and was due to receivethe CNA on 30November,was not selected to remain.Galvin continued her employment with RespondentuntilApril 1984, but left over her inability to receive atransfer to a day shift. McGovern was offered a transfertoManzanita, but declined. Somerville was offered andaccepted a transfer to Manzanita and remains there cur-rently. Lisch is a current employee at Sunrise. Davis re-tired in November, after learning that she would not bekept on. Although offered a transfer to Manzanita, Davisdeclined. In December, she received her CNA. Davishad been attending classes at Manzanita and, while there,Hoff, the administrator at Manzanita, offered her a posi-tion at $5.95 per hour. Although she had been makingonly $4.11 per hour, she nevertheless declined the offer.In an exit document, prepared by Davis when she leftSunrise, she indicated that she desired to retire in orderto care for an ailing husband. Humphrey also left SunriseinNovember,after declining a transfer to Manzanita.Her stated reason for declining to transfer was that hercar could not be expected to make the additional driveevery day. However, Manzanita, 3 miles away from Sun-rise,was about equal distance from where Humphreylived.Like Davis, Humphrey received her CNA in De-cember. James Majestic, an on-call care attendant whodid not testify, was offered an on-call position as a cook.He never responded to Fitz' offer to make the transfer.While all of this was happening, Respondent trans-ferred from Manzanita to Sunrise,an LVN and approxi-mately three to four CNAs. In order to replace theseemployees, new employees were hired by Manzanita.This development created a quesiton in my mind which Iexpressed at the hearing in my questioningof Fitz:JUDGE STEVENSON: When the four CNA's trans-ferred fromManzanitatoSunrise facility,werethose voluntary transfers?THE WITNESS: Yes.JUDGE STEVENSON: Did their pay and benefitsremain the same,orwere theygiven an increasewhen they made the transfer?THE WITNESS: Their benefits and pay were thesame.JUDGE STEVENSON: When theywere transferred,Iassume, thatManzanita had to hire newpeople to take their place. Is that right?THE WITNESS: They probably had tohire somepeople from the outside. But they, of course, wereanticipating some of our people going over there.JUDGE STEVENSON: And those people from Sun-risewho would have gone over to Manzanita, then,they would have been performing what you justsaid, about the same jobs that the CNA's wouldhave been performing who went over to Sunrise. Isthat right?THE WITNESS: To some degree, yes.JUDGE STEVENSON: What was the reason, if youknow, that the persons transferring to Manzanita,instead of from there, to [Sunrise], would have re-ceived payraises ofone sort or another. Do youknow what the reason for that was?THE WITNESS: They would be going into Man-zanita's pay scale.JUDGE STEVENSON: And that was higher?THE WITNESS: Yeah.JUDGE STEVENSON: So, now, here's what I don'tquite understand. The people going to Manzanitawould be going to a facility that needed peoplewith higher level of skills to attend to the patientswho are more impaired than the Sunrise facility.Am I right so far?THE WITNESS: To a degree, yes.JUDGE STEVENSON: All right. And the peopletransferring toManzanitawould not have theirCNA, but in most cases, they were in the process ofearning it at the time.THE WITNESS: Yes, your Honor.JUDGE STEVENSON: And the peopletransferringfrom Manzanita already had their CNA's, and theywould be going to a lower level-JUDGE STEVENSON: -of skill. Now, is there anyinconsistency there that you could helpme explain,there-THE WITNESS: Well, certainly not from what Ican see. Our intent was to have the best possible-we were opening up a facility. And it was impor-tant to us that we try to get off to the best start thatwe possibly could,by getting the best, most experi-enced staff that we could get our hands on.That was our intent at Sunrise. Manzanita, beinga larger facility in terms of staff, could certainlyabsorb those that were still in the CNA process,and work them into their schedule, and give themthe necessary assistance and support to get themgoing on their job.Within a few days, two sisters named O'Brien whohad transferred to Sunrise from Manzanita quit. This in-formation was conveyed to McGovern and Humphrey ESKATON SUNRISE COMMUNITYwho by thattime had earnedtheirCNAs. Althoughtheir applicationswere accepted, theywere not inter-viewed by Fitz and not rehired. According to Fitz, hedid not hirethem becausethey lackedsufficient experi-ence,after having earned their CNAs.B. Analysis and Conclusions1.At all times relevant to this case were JudyAxley and Helen Green statutory supervisorsThe General Counsel alleges, but Respondent denies,thatAxley and Green were supervisors. It is importantto determine these threshhold questions because it is fur-ther alleged that Axley and Green-along with VanSanten and Lee Browning, admitted supervisors-madecertain statements to employees in violation of the Act. Iturn to consider the status of Axley and Green.During the fall of 1983, Axley and Green were Re-spondent's employees.Neither testified at hearing, al-though Axley is still employed at Sunrise as a "home-maker." The General Counsel contends that Axley wasa housekeeping superviser and that Green was a 7 p.m.charge nurse.Section 2(11) of the Act states the following:The term "supervisor" means any individualhaving authority,in the interestof the employer tohire, transfer, suspend, lay off, recall, promote, dis-charge,assign,reward, or discipline other employ-ees or responsibly direct them or to adjust theirgrievances,or to effectively recommend suchaction, if in connection with the foregoing the exer-cise of such authority is not of a merely routinenature or clerical nature, but requires the use of in-dependent judgment.The possession of any one of these criteria is sufficientto establish that an employee is a supervisor within themeaningof the Act.7a.Evidence about AxleyGalvin testified thatAxley was the supervisor ofhousekeeping. More specifically, Axley assigned duties tohousekeeping employees and checked on their work. Sheobtained replacements for sick employees and signed (ap-proved) Galvin's timecards. During the union election,Galvin successfully challenged Axley as Respondent'srepresentative on the grounds that Axley was a supervi-sor.During weekends, the various supervisors rotated dutytowork every fourth Saturday and Sunday, as theperson in charge of the facility. Axley was one of the ro-tating supervisors (G.C. Exh. 6). In the above descriptionofAxley's duties,Galvinwas fully corroborated byeAccording to Fitz, a homemaker "provides services to the residentsin residential care, with regards to their needs and their personal careneeds,and housekeeping and things of this nature "7NLRB v Edward G Budd Mfg Co,169 F.2d 571, 576 (6th Cir1948), cert denied sub nomForeman's Assn v Edward G Budd Mfg.Co,355 U S 908 (1949),SheetMetal Workers Local 85 (Suburban SheetMetal),273 NLRB 523 (1984)75Whicker, one of the other rotating weekend supervisorswho was fully aware of Axley's duties.One of Axley's former employees was Vicki Weather-ford, a witness at the hearing. In doing laundry andcleaning rooms, Weatherford was supervised in her workby Axley. Further, Axley made written evaluations ofhousekeeping employees on a form "used for all nonsu-pervisory employees." (G.C. Exh. 21-5.) There is no evi-denceAxley was evaluatedon a similarform by anyoneelse, indicatingshe was not considered to be a nonsuper-visory employee.Fitz denied that Axley was a supervisor, testifyingthat, prior to November, a person named Chuck Hodgewas the maintenance and housekeeping supervisor. Al-legedly, Hodge was the only supervisor who had respon-sibility formore than one department. The record doesnot reflect whether Hodge still works for Respondent.However, he was not called as a witness and played nosignificant role in this case. I note that in two or threepersonnel action forms regarding Axley, Hodge signedwith Fitz approving the particular pay raise:In June, 1982, Axley was give a pay raise from$3.90 to $4.20 because of "increase in responsibility"[G.C. Exh. 18]; in September, 1982, Axley then in"Maintenance and Housekeeeping" was given, an-other raise from $4.20 to $4.35 with a position de-scribed as "Housekeeping." This raise was approvedby Fitz and Hodge [G.C. Exh. 19]. Then in Octo-ber,Axley was given another raise from $4.35 to$4.57 with her position described as "Lead House-keeper." Again Fitz and Hodge approved the raise[G.C. Exh. 20].Other evidence also supports Fitz' testimony thatAxley was not a supervisor. She did not attend one ormore supervisor's meeting called by Fitz to discuss pro-cedures for responding to the Union's organizing cam-paign and other matters. Because attendance at supervi-sor'smeetings is an indiciaof supervisorystatus,8 thefailure to attend supports Respondent's position.On balance, however, I find the other evidence out-weighs "the lead housekeeper" characterization and thefailure to attend supervisor's meetings. I find that Axleywas a statutory supervisor at all times material to thiscase.Thus she was considered by her subordinates andother supervisors to have supervisory authority.9 In thewords of Section 2(11) of the Act, Axley had authorityto assignand reward other employees, and to directthem, in a way that was not merely routine, but requiredthe use of independent judgment." ° In further support of8SouthernIndianaGasCo v NLRB,657 F 2d 878 (7th Cir1981),Maine YankeeAtomic Co. v NLRB,624 F 2d 347, 365 (1st Cir1980)Salant Corp,214 NLRB 171 (1974), enfd 526 F 2d 585 (2d Cir1975).9Gerbes Super Market,213 NLRB 803 (1974)to SeeDunkirk Motor Inn,211 NLRB 461 (1974), in which the Boardstatedthatthe test of responsible direction does not depend on the "com-plexity or difficulty" of the work, but rather that the alleged supervisorexercisesindependent judgment without consultation with higher man-agement(InDunkirk,assistanthousekeeper found to be statutory super-visor ) 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis conclusion, I note that Respondent failed to callAxley to rebut the prima facie case offered by the Gen-eral Counsel. This raises an adverse inference which fur-ther supports the General Counsel's case.' 1b.Evidence about GreenHelen Green was a licensed vocational nurse (LVN)employed by Respondent on its PM shift. AlthoughGreen did not testify, Lisch described her as the PMcharge nurse and Lisch's supervisor on the PMs. DuringPMs there was a single LVN and aide on duty. Greenwas first employed by Respondent in January and leftsometimeafter the summer of 1984.The evidence regarding Green's status isnot conclu-sive and to a degree contradictory. For example, in April1984, a personnel action form reflects that Green wastransferred from regular part time to full time. Thereasongiven was "to allow for supervisory adminis. . .(cannot be deciphered) (G.C. Exh. 10). However, be-cause Green's salary stayed the same, it is not likely herauthority was increased. In June 1984, Green was evalu-ated by Judy Kredit,assistantadministrator and directorof nursing. The appraisal form was captioned "used forall nonsupervisory employees" (G.C. Exh. 11), suggest-ing that Green was a nonsupervisory employee. Further,I note that Green's name is not on the list of rotating su-pervisors scheduled for weekend duty (G.C. Exh. 6).12Like Axley, Green did not attend supervisor'smeetings.On the other hand, I note that in August 1984, Greenevaluated Lisch (G.C. Exh. 7), and in May 1984, evaluat-ed Andrus (G.C. Exh. 12). (The latter did not testify soit is unclearhow Green happened to evaluate her, be-cause Lisch testified that only she and Green workedp.m.s. In addition to completing employee evaluations,Green initialed timecards of Lisch and Andrus (G.C.Exhs. 8, 9)13 and prepared schedules. Lisch testified thatGreen prepared everyone's schedule. I do not credit thetestimony because it seems at complete variance withGreen's job.14 Finally, Kredit told Lisch in April 1984,that Green was her supervisor.In evaluating this conflicting evidence, I begin withtheBoard-approved principle of law that persons inhealth care jobs who give direction to other employeesand perform tasks in the exercise of their professional11American Chain Link Fence Co,255 NLRB 792 fn 4 (1981)12 Insuccessfully claiming that Axley was a statutory supervisor, theGeneral Counsel relied in part on the appearance of Axley's name on thesupervisor's list (Br 22) It seems only fair, that the General Counselshould also be bound by the absence of Green's name from the same list13The General Counsel states (Br 23) that Green also initialed time-cards of several other employees None of these employees testified and Ifind no proof of the General Counsel's claim14The General Counsel states (Br 23) that Green prepared duringJuly 1984 the schedule for all care staff in all shifts Lisch's exact testimo-ny in this respect is as followsQ Did she ever tell you what hours you would be working?A Yes, she made up the schedule for everybodyQ Was this for the PM shift or for all shiftsA She made it up for all shiftsTaken literally, Lisch's testimony seems to refer to all Respondent's em-ployees in all shifts No one else so testified, and no evidence of suchscheduling was presented Rather, I interpret Lisch's testimony to meanthatGreen merely scheduled someone to work on that p in shift whenLisch had completed her 32 hoursjudgment incidental to the treatment of patients are notstatutory supervisors.' s To the extent this record reflectswhat Green did on a day-to-day basis,Ifind that shemerely directedLischin the exercise of Green's profes-sional judgment incidental to the treatment of patients.The GeneralCounsel cites cases which the claims sup-port the theoryof supervisory status for Green.Withoutcitation of authority,theGeneral Counsel first equates"licensed practical nurses"withLVNs.Assuming, with-out finding this to be so, I look first atEmory Convales-cent Home,260 NLRB 540 (1982),cited by theGeneralCounsel as having special application to the present case.In finding the p.m. charge nurse in Emory to be a super-visor,contrary to the argument of the General Counselthat p.m. charge nurses were not supervisors,the judgenoted the authority of the charge nurse to evaluate em-ployees,and the concept that if the charge nurse was nota supervisor,then there was no supervisor for substantialnumbers of hours per day. This was thought to be unrea-sonable and illogical.Finally,the person in question hadaccess to administrative offices and personnel files to callin employees if the necessity arose.This case can be distinguished from the present case.First,there is no evidence that Green had authority tocall in replacement employees or had access to Respond-ent's personnel office or files.' a Furthermore,the admin-istrator inEmorysaid the charge nurse was a supervisor.Here,Fitz said she was not and, as proof,she did notattend supervisor'smeetings.The present case presents avery sparse description of what Green actually did,while the description inEmorywas clear and detailed.It is true that on two points the cases converge: themaking of employee evaluations and the concept thatGreen must be a supervisor because no one else is, at thetime in question;however,themere evaluation by anLVN of alower-ranking medical care practitioner is notsufficient to show supervisor status.17Concerning thesecond point,Iconcludethat ifRespondent did have astatutory supervisor on duty onthe p.m. shift,itwas notGreen.Conversely,ifGreen was the highest rankingmedical person on duty for p.m. employees then, as un-likely as it may seem,Respondent did not have a statuto-ry supervisor on duty.18 In any event, I find insufficentproof that Green was a statutory supervisor.It is unnec-essary, therefore,to consider the effect of any alleged8(a)(1) statement she may have made.isMilwaukee Children's Hospital Assn,255 NLRB 1009 (1981) In thiscase, fourpermanent charge nurses had evening or night-shift assign-ments in three inpatient units and were all heldto be nonsupervisory em-ployees18Moreover,there is convincingauthority that the powerto locatereplacements does not necessarilyconnote supervisory status anywayNLRB v St Francis Hospital of Lynwood,601 F 2d 404, 421 (9th Cir1979)17 InNLRB Y. Res-Care,Inc, 705 F 2d 1461, 1466 (7th Cir 1983),LVNs were foundnot to be supervisorsdespite authorityto make writ-ten evaluations of aides and despite one instance in which a recommenda-tion of discharge was followed,see alsoDoctors Hospital of Modesto,183NLRB 950, 956 (1970), enfd 489 F 2d 772, 776 (9th Cir 1973)18 SeeNLRB vRes-Care, 705 F 2d at 1467 Compare,Sourthern Indi-ana Gas Co. v NLRB,657 F 2d878, 884-886 (7th Cir 1981) ESKATON SUNRISECOMMUNITY772.The alleged8(a)(1) statementsa.As allegedlymadeby Phyllis Van SantenAs noted above, Van Santen wasan admitted supervi-sor who never testifiedin the present case.Essentially,the evidence regarding statementsmade by her to em-ployees is unrebutted and virtually admittedby Respond-ent. Indeed,in its brief(p. 8), Respondent states concern-ing the 8(a)(1) charge notspecificallyalleged as objec-tions to theelection:They may or may not have happened.We honestlyfeel that Van Santen was the only one'runningamok'inour facility and are content to let hishonor decide them based on the testimony,as theyquite simply have no affect[sic] on the election.Although I welcome the admission,Ido not agree withRespondent's final conclusion.Section 8(a)(1) of the Act provides:(a) It shall be an unfairlabor practicefor an em-ployer-(1) to interferewith,restrain,or coerce employ-ees in the exerciseof the rightsguaranteed in Sec-tion 7. . . .Section 157 of title 29,Section 7 of the Act providesin relevant part:Employees shall have the right to self-organization,to form,join,or assist labor organizations . . . andto engage in other concerted activities for the pur-pose of collective bargaining or other mutual aid orprotection . . . .Ifind that about 7 November,Van Santen,then Re-spondent's director of nursing,toldGalvin that variousstaff changes were made due to the union activities ofGalvin and her coworkers,and that Respondent was outto get Galvin and others for the same reason.To empha-size her point, Van Santen then related a past experiencefrom her prior employment.When an employee tried toorganize a union there,someone cut off her friend'sdog's head and threw it in the yard,in order to discour-age the union activities.In December,Van Santen toldGalvin that she would never receive a day-shift assign-ment due to her union activities. This was after Fitz hadtransferredManzanita employees with CNAs,allegedlysenior to Galvin,and they were given day-shift assign-ments.Other evidence involving Van Santen was provided byLisch.In late November, Van Santen touched the unionbutton which Lisch was wearing and stated,"strictly offthe record,"that Fitz considered her union activities apersonal insult,and that, although Lisch was a smartgirl, she had better smarten up and that she was nevergoing to get a full-time shift(Lisch hadbeen attemptingto get a full-time shift from Fitz).Finally,Van Santensaid it was not real healthy or wise for her to continueher union activities.Then Van Santen repeated the storyof the severed dog's head.On the day of the election,also payday,17 January1984,Van Santen told Galvin that she would only re-ceive her paycheck if she voted no in the election. In aslightly different context,a week before the election VanSanten told Lisch after giving her a paycheck with mockunion dues deducted,that the only way to get the othercheck with the mock union dues,was to vote no in theelection.When Lisch became angry,Van Santen said shewas only kidding.I find that the statements made by Van Santen violatedSection 8(a)(1) of the Act in that they reasonably tendedto interfere with,restrain,or coerce employees in the ex-ercise of their Section 7 rights.19(b) As allegedly made by Judy AxleyIhave examined Respondent'seight-page brief andfind no discussion of the allegations against Axley. Imust assume that Respondent concedes that current em-ployee Axleymade the statement in questionand therebyviolated the Act.In late October or early November,afterGalvin beganwearing a union button on a daily basis,Axley askedGalvin what the initials on the button stood for. WhenGalvin gave the Union's name,Axleyloudly proclaimedthat"if anybody here knows you are trying to bring in aunion,you'll lose your job."InOctober,Axley told Weatherford that she knewwho had signed cards for the Union and asked whetherWeatherford had. The latter admitted she had and statedshe was for the Union.Then Axleyasked who else hadsigned,but Weatherford refused to give that information.I find that Respondent violated theAct by Axley cre-ating an impression of surveillance.20 I find further thatAxley violated the Act byrestraining and coercingGalvin, by threatening her with loss of employment forher union activities.Concerning the General Counsel's claim thatAxley at-tempted to ascertain the names of other union support-ers, in violationof the Act,Ifind no allegation in thecomplaint with respect to this matter either as originallymade, or after other amendments were made According-ly, I make no findings on this matter.21(c) As allegedly madeby LeeBrowningBrowning was one of two Respondent witnesses. Anadmitted supervisor, Browning testified that she becameaware of the union campaign in late October or earlyNovember.At the time in question, Browning was super-visor of kitchen activities for Respondent.Two formeremployees named Tina Cain and Sharon Ingram testifiedfor the General Counsel.Both had been fired for theftby Respondent.They testified that on election day,19 SeeArmstrong RubberCo,273 NLRB 233 fn 2 (1984)Par 6(b) ofthe complaint alleges that Van Santen told employeeson 8 Novemberthat they had lost theirjobsNo evidencesupports this allegation, and Iwill recommend it be dismissed20 Schrementt Bros.,179 NLRB 853 (1969)21Concerningpar 7(b) alleging that Axley interrogated employees onhow they would vote in the election, I find no evidence to support it andno discussion by the General Counsel, so I will recommend it be dis-missed 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrowning asked both how they would vote in the elec-tion and also asked them to vote no.Another former employee named Kristi Molder alsotestified.Like Cain and Ingram, Molder worked underthe supervision of Browning. When Molder went to re-ceive her paycheck shortly before election, it was short$15.A note indicated this was for mock union dues.When Molder went to Browning's office to retrieve theremainder of her money, Molder received a fortunecookie with a notice inside, "Vote No." Then Browninghanded her the check for the balance of her pay andsaid, "Remember to vote no."In her testimony, Browning denied making the state-ments to Cain and Ingram, but said nothing regardingMolder. I credit the testimony of Cain and Ingram asconsistent with other witnesses and find these statementsviolated the Act due to their tendency to coerce employ-ees.22Concerning Browning's admonitions to the three wit-nesses to vote "No," I find, first of all,no allegation inthe complaint regarding these statements. Accordingly, Imake no finding with respect to these statements. To theextent it may be held that Browning's statementsare ade-quately encompassed by the pleadings, I find, contrary totheGeneral Counsel, that these statements constitute amere expression of an employer's expression, views, oropinions, are protected under Section 8(c) of the Act,and do not otherwise violate the Act.23(d) As allegedlymade by Michael FitzA single witness,Ingram,testified that a few daysbefore the election she attended a meeting in which Fitzstated he would not negotiate with the Union. Amongthe persons who Ingram testified attended the meetingwere Galvin,McGovern,Somerville,Lisch,Weather-ford,Cain,and Humphrey.None of these General Coun-selwitnesses referred to Fitz's alleged statement in theirtestimony.The GeneralCounsel opines that,althoughIngram was confused concerning who attended the meet-ing, "she was clear on both direct and cross-examinationas to what was and wasn't said at that meeting." (Br. at18, fn. 22)Thisstatement is not exactly correct.Witnessthis excerpt from Ingram's cross-examination:Q. Did he saysomething to the effect that, if theUnion wins,we'll refuse to negotiate.A. Yes.Something like that.Q. Something like that. But what did he say?22TheBoard's recent decision inRossmoreHouse,269 NLRB 1176(1984), affd sub nomHotelEmployees Local 11 v NLRB,760 F 2d 1006(9th Cir 1985),does not suggest a different resulthereFirst,there is noevidence that Cain,Ingram, andMolderwere open and active union sup-portersIngramwore a smallunion button,but this doesnot bring herwithin theRossmoreHousedecisionMoreover,nothing inRossmoreper-mits supervisors to inquireof employees of how theyintend tovote, whosigned union cards, or other mattersinvolvedin this case SeeAsocractonHospital del Maestro,272 NLRB 853 (1984)22 Concerning par 8(b), creating an impression of surveillance, 8(d)-threats that employees would make less money if they selected theUnion, and8(e)-employeestold they couldvote in the election only ifthey votedno, no evidence supports these allegations,and I will recom-mendthat theybe dismissedA. I don'tknow.I just remember that word, "ne-gotiate."Q. So is that the only word you remember? Ne-gotiate?A. Yes.But he was talking about the Union. Hewas saying that we won't negotiate if.Q. If?A. If something.But I don't remember.In any event, Fitz denied making the statement in ques-tion and I note that Respondent prepared written hand-out sheets to its supervisors concerning the correct andprohibited conduct in dealing with the union campaign(R. Exhs. 1 and la). In view of all the evidence, I willrecommend that this allegation be dismissed.243.The alleged 8(a)(3) transfers, refusals toreemploy, and other kinds of actsOn 31 October the Union filed a representation peti-tion. Shortly before this, many employees had begun towear union buttons to work and during work. Then inearly November Fitz arranged the first of several super-visor'smeetings dealing with Respondent's strategy tocounter the Union's organizational drive. All this is im-portant to show knowledge by early November of unionactivities.There is alsoabundantevidence of Respond-ent's animustoward the Union and its supporters as re-flected in the 8(a)(1) violations caused by three of Re-spondent's supervisors. 2 aSection 8(a)(3) of the Act forbids an employer "by dis-crimination in regard to hire or tenure of employment orany term or condition of employment to . . . discouragemembership in any labor organization ... ."InNLRB v. TransportationManagement Corp., 462U.S. 393 (1983), the Supreme Court approved theBoard's procedural framework for resolving the questionof motivationin 8(a)(3) cases. The Board's framework, asset forth inWright Line,251 NLRB 1083, 1089 (1980),enfd. on other grounds 662 F.2d 899 (1st Cir. 1981), cert.denied 455 U.S. 989, requires the Board's General Coun-sel to show that an employee's protected conduct was "amotivating factor" in the employer's decision to take ad-verse action against the employee. A violation is thenfound unless the employer can show by a preponderenceof the evidence that the action would have been takeneven absentthe employee's protected conduct. I turnnow to consider separately the conduct alleged by theGeneral Counsel to have violated Section 8(a)(3) of theAct.24 1 will furtherrecommendthat theallegation regarding statements ofHelen Green be dismisseddue tothe failureof the General Counsel toprove thatGreen was a statutorysupervisor25Of course,Respondent, is responsible for the acts of its supervisorswhen the employeeswould have just causefor believing that the supervi-sors were acting for andon behalfof managementin the commission ofthe acts in questionTrey Packing v. NLRB,405 F 2d 334, 338 (2d Cir1968) ESKATON SUNRISE COMMUNITYa.The alleged 8(a)(3) transfersIt is unnecessary to repeat in detail the facts as foundabove. It suffices to say that on 7 November, Fitz madea major change in his plan for the personal care staff.Only those who had the CNA would be kept. Thismeant that union supportersMcGovern, Somerville,Davis, and Humphrey were offered transfers to Re-spondent'snearby nursing home.28 James Majestic, whodid not testify,was offered an on-call position in thekitchen of Sunrise.The result of this move was to de-molish the Union's organizational campaign and topunish the affected employees for their concerted pro-tected activities.27First I must note the timing of Respondent's change inplans coming a new days after notice of the Union's peti-tion.Next is the fact that the three retained CNAs,Galvin, Lisch, and Andreus, kept the same duties asbefore and through March 1984 until the ICF licensewas issued and the new patients entered the facility.Third,I note that the four who were offered transfers toManzanita,although unfit for duty at Respondent's ICFfacilitywhich had not yet even opened, were perfectlyacceptable at Manzanita,a SNF with a higher level ofcare than anICF. Althoughall four earnedthe CNA inNovember or early December,at their own expense,they clearlywere not as experiencedas CNAs,but againwere accepted at Manzanita.Fitz knew the differencebetween the two facilities because he had worked atboth.All this becomes even more incriminating when itis noted that in order to replace those transferred to Sun-rise facility,Respondent had to hire brand new employ-ees for Manzanita.While these new employees were trying to learn theirjobs at Manzanita,at least twonewly tranferred CNAsat Sunrise were so dissatisfied with their positions theysoon quit.Based on the above,I find a prima facie case of dis-criminatory action presentedby the General Counsel.That is, the five employees' protected conduct was a mo-tivating factor in the employer's decision to lay off those'who declined to be transferred. As noted above, I findnot credible Fitz'testimony regarding his remarks to thepersonal care staff in September. According to Fitz, hetold them that only three experienced CNAs would bekept.No names were given then. This testimony is pre-posterous. Only three persons fit that description and ev-eryone would have known who was going to be kept.Fitz would not have had to ask Whicker for her recom-mendation.Fitzwould have immediately ruled outMcGovern, who, although highly rated by Whicker, didnot have the CNA.26 Because Majestic did not testify,IrefusedG C Exhs 36 and 37which related to him It appeared that he may have requested the trans-fer offeredto him However,in reviewing Fitz' testimony,Inow findthatMajesticshould be treated like Galvin and theothersMajestic wasan on-call care attendantwho wastransferred to the statusof on-call,cook,with a raise in payfrom $3 70 to $4.10 Thiswas supposedto occuron or about21November,butMajestic did notcallFitz toaccept orreject the offer. I now admitG C. Exhs 36 and 37into evidence and findthatMajestic was transferred due to the union activitiesof theother per-sonal care attendants27 StateCounty EmployeesLouisianaCouncil No 17,250 NLRB 880,883 (1980).79Further evidence of Respondent's true motive in offer-ing transfers is provided by the terms and conditions ofthe offer.Employees were told they had to decidewithin 24 hours,even though they were not initially toldthewages they would be paid. It is no more thancommon sense that a personcouldnot decide on a newpositionwithout knowing all relevant facts and circum-stances including pay.Finally,Fitz testified the transfers were made in No-vember even though no ICF patients were due until Feb-ruary of 1984 or later, because Fitz wanted an earlystart, and to have full adjustment by the time the ICFlicensewas issued.In the context of this case,I cannotaccept this rationale.To recapitulate,Ifind that Respondent violated theAct by transferring the five personal care staff, based onthe timing of transfers,closing related to knowledge ofunion activity,Respondent's inconsistent and shifting ex-planation for its actions,and the overall incredible natureof Respondent's evidence.b.The alleged 8(a)(3) refusals to reemployAs noted above, both McGovern and Humphrey re-fused to accept the transfers to Manzanita.Both, howev-er, obtained their CNA in November or early December.InDecember, Galvin told McGovern that two of theManzanita transfer CNAs had quit, so McGovern reap-plied, indicating a desire for any hours (G.C. Exh. 5).Humphrey reapplied for work in late January 1984, afterseeing a want ad in the newspaperforCNApositionsavailable at Sunrise. She offered to work any hours onany shift (G.C. Exh. 35). Neither applicant was inter-viewed by Fitz, nor rehired, because they were not "ex-perienced" CNAs.Although Fitz was declining to rehire McGovern andHumphrey, he hired nine new CNAs during December,January, and February 1984 (G.C. Exh. 30). No evidencewas presented by Respondent to show that these newhires had greater experience than the two women whoreapplied.28Based on all the evidence-including Fitz' assurance toMcGovern in mid-September that she and Galvin woulddefinitely be kept on, because they were "top of the line"as desired by him, I find that Respondent violated Sec-tion 8(a)(3) of the Act by refusing to rehire McGovernand Humphrey.2928Inote Respondent's job descriptionfor the CNA position (G.C.Exh 31)Page2 of thedocumentcalls for the CNA upon hireor enroll-ment in a CNA training program within 3 months of employment. Con-cerning experience,itwas preferred that the applicant have previous ex-perience in a hospital or nursing home However, no particular type ofexperience was specified28 InNLRBvMountDesert Island Hospital,695 F 2d 634 (1stCir1982), the Courtheld that refusals to rehire employees based on their pastconcerted protected activities violates the Act, citingPhelps Dodge CorpY.NLRB,313 US 177 (1941) 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDc.The alleged 8(a)(3) refusal to grant full-time statusto one employee and a day-shift status to anotheremployeeThis portion of the case must be considered in the con-text of the 8(a)(1) violations found above. It will be re-called that Van Santen told Galvin that she would neverreceive a day-shiftassignmentdue to her union activities.Similarly,Van Santen told Lisch that she would neverget a full-time shift for the same reason. Further back-ground evidence is provided by the testimony of Lisch.In a meetingwith Fitz on 14 November, he told her thathe was hiring her on a full-time basiswith full benefitsand that her schedule would be made up by Van Santen.When Fitz was asked about this on directexamination hesaid:... did you tell her [Lisch]earlier,when youtold her that she had a job here, did you tell he thatshe'd get afull-time job?A. I do not recall that, no.Q. Mightn't you have told her that?A. I really couldn't say. I don't know.Q. . . . But when you got the people from Man-zanita andchecked out the seniority, she had theleast.A. That's correct.Q. . . . And that was the basis you made yourscheduling on.A. That's right.A few days after they were transferred over from Man-zanita, the O'Brien sisters, both CNAs, quit (G.C. Exh.30).Although Fitz knew that Lisch desired to work fulltime,the departure of these allegedly senior CNAs didnot affect her part-time status.Concerning Galvin, Fitzknew that she had organized the union campaign and hetold her that he had knownitall along andtook it per-sonally.In light of this specific context and the overall postureof the case, I cannot credit Fitz' testimony that Galvinand Lisch did not receive their desired shifts due to thehigher seniority of the Manzanita employees. But for Re-spondent's scheme to defeat the Union in the first place,there would have been no transfers from Manzanita. Fur-ther, the Board need not treat self-serving declarations ofan employer as conclusive, even if not contradicted byany direct testimony in the record.S° Therefore, I amnot convinced that the CNAs from Manzanita weresenior to Galvin and Lisch. Respondent presented noevidence other than Fitz' testimony to prove this de-fense.Accordingly, I agree with the General Counsel(Br. 31), that the seniority defense is pretextual and thatRespondent violated Section 8(a)(3) of the Act as al-leged.4.The objections to the electionThe Report on Objections is found in the record asGeneral Counsel's Exhibit 3a. It reflects eight objectionsfiled by the Charging Party.In this case, the critical period in question is between31October and 12 January 1984, the dates of the filingof the Union's representation petition and the date of theelection.Those 8(a)(1) violationsfound to have occurredduring the critical period can be considered in determin-ing whether the election should be set aside.31Conduct which is violative of Section 8(a)(1) of theAct, is a fortiori conduct which interferes with the re-sults of an election unless the unlawful conduct is so deminimis tomake it virtually impossible to conclude thatthe violations could have affected the results of theelection.SeeCustomTrimProducts,255NLRB 787(1981);Enola Super Thrift,233 NLRB 409 (1977);Dal-Tex Optical Co.,137 NLRB 1782 (1962). In determiningwhether an employer's unfair labor practice conduct isde minimiswith respect to affecting the results of anelection,the Board takes into consideration the numberof violations, their severity, the extent of dissemination,the size of the unit, and other relevant factors.CaronInternational,246 NLRB 1120 (1979).I agree with Respondent that only Objections 2, 7, and8 are in issue as there is no evidence,or insufficient evi-dence, to support the others.Concerning Objection 2 (intimidation of eligible voterswith loss of employment opportunities if they supportedtheUnion),Van Santen told Galvin that she wouldnever receive a day shift due to her union activities; shealso told Lisch that Lisch would never get a full-timeshift for the same reason. Both of these statements violat-ed Section 8(a)(1) of the Act.Concerning Objection 7 (interference with, and re-straint and coercion of Respondent's employees in theexercise of Section 7 rights), I have found a number of8(a)(1) violations in this case. They all occurred withinthe critical period. The objection is couched in languagedefining the elements of an 8(a)(1) violation. According-ly,where the violation has been found, this objection hasbeen fully sustained.Finally concerningObjection 8 (threats to knownunion adherents because of union activities), again VanSanten's severed head story repeated to two employeessuffices here. Further, Van Santen said to Lisch that itwas not "real healthy" for her to continue her union ac-tivities.Finally,Axley threatened Galvin with loss ofemployment for her union activities. This objection issustained.Concerning Objections 1 (names of ineligible voters on"Excelsior List"),3 (promises of benefits to employees tovote against union and promised benefits if union lost), 4(publicly insulting and inciting known union adherents),5 (material misrepresentations to employees about unionmatters including policies and dues withoutaffordingtheUnion an opportunity to reply), and 6 (threats to closethe facility or to take other relatiatory measures if Unionwon election), I will recommend that these be overruledand dismissed as lacking in ment.Based on the number of serious violations found, theextent of dissemination-the entire personal care, kitch-en, and housekeeping staff were affected-and the rela-30NLRB v Searle AutoGlass Co, 762 F 2d 169 (9th Cir1985)31Ideal Electric Co,134 NLRB 1275 (1961) ESKATON SUNRISE COMMUNITYtively small size of the unit, a second election will be re-quired.IV. THE EFFECTOF THE UNFAIR LABORPRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce.CONCLUSIONS OF LAW1.Eskaton Sunrise Community is an employer withinthe meaningof Section 2(2) of the Act engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2.HospitalWorkers Union, affiliated with ServiceEmployees International Union Local 28, AFL-CIO is alabor organization within the meaning of Section 2(5) ofthe Act.3.At all times material to this case, Respondent's em-ployees Phyllis VanSanten,Judy Axley, Lee Browning,and Michael Fitz were statutory supervisors, but HelenGreen was not.4.By engaging in the following conduct, Respondentviolated Section 8(a)(1) of the Act:(a) Supervisor Van Santen telling employees that vari-ous staff changes were made due to employee union ac-tivities.(b) Supervisor Van Santen threatening employees withphysical harm if they continued their union activities.(c)SupervisorVan Santen telling employees theywould not receive a day-shift assignment and anotheremployee that she would not receive a full-time shift dueto their union activities.(d) Supervisor Van Santen telling employees that theywould not receive their paychecks unless they voted noin the union election.(e)SupervisorAxley threatening an employee withloss of employment for engaging in union activities.(f) Supervisor Axley creating the impression of surveil-lance and asking employees who signed union authoriza-tion cards.(g) Supervisor Browning interrogating employees howthey planned to vote in the union election.815.By engaging in the following conduct, Respondentviolated Section 8(a)(3) of the Act.(a) Supervisor Fitz offering transfers or layoffs to em-ployeesMcGovern, Somerville, Davis, Humphrey, andMajestic because of their union activities.(b) Supervisor Fitz refusing to reemploy former em-ployees McGovern and Humphrey due to theirunion ac-tivities.(c) Supervisor Fitz refusing to grant full-time status toone employee and a day-shift assignment to another dueto their union activities.6.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.7.The Employer didengage inconduct which affect-ed the results of the election conducted on 12 January1984, in Case 20-RC-15691, and a second election iswarranted.8.Other than specifically found herein, Respondentdid not engage in other unfair labor practices.THE REMEDYHaving found that Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(1) and (3) of the Act, I will recommend thatitbe ordered to cease and desist and take certain affirma-tive action which is necessary to effectuate the policiesof the Act. In particular, it will be recommended thatRespondent be ordered to post the attached notice andmail copies of the notice to certain former employees.Further, having found that the Union's Objections 2, 7,and 8 to the election were sustained by the evidence, Ishall recommend that the election of the 27 Septemberbe set aside, and that a new election be ordered by theRegional Director as soon as feasible. Finally, I shall rec-ommend that employees McGovern, Somerville, Davis,Humphrey, Majestic, Galvin, and Lisch be reimbursedfor any loss inwages andbenefits they may have suf-fered as a result of Respondent's discriminationagainstthem including the offering of transfers or layoffs, the re-fusals to reemploy, and the refusals to grant full-timestatus and transfer to a day shift. Any backpay due willbe determined in accordance with the formula set forthin F.W. WoolworthCo., 90 NLRB 289 (1950);Isis Plumb-ing & Co.,138 NLRB 716 (1962); andFlorida Steel Corp.,231 NLRB 651 (1973).[Recommended Order omitted from publication.]